INTERNATIONAL CALL TERMINATION AGREEMENT




This International Call Termination Agreement ("Agreement") is entered into by
and between Fusion Telecommunications International, Inc. ("Provider"), and
AT&T, on behalf of itself and its affiliated companies (collectively
"Purchaser"). (Either Provider or Purchaser may also be referred to individually
as a "Party" or collectively as "Parties".)




WHEREAS, Provider provides telephone communications services between the United
States and the termination points specified in Exhibit A; and




WHEREAS, Purchaser desires to purchase and Provider desires to sell, upon the
terms and conditions set forth in this Agreement, telephone communications
services to Purchaser.




NOW THEREFORE, the Parties agree as follows:




1.

Scope. Provider shall sell to Purchaser international call termination
capability for IDDD Traffic (hereinafter "Services") on the terms and conditions
set forth in this Agreement and for the price specified in Exhibit A (attached),
when and if Purchaser submits an order for such Services. This Agreement
contains no minimum purchase commitment. Provider represents to Purchaser that
any Services provided under this Agreement are Provider's own Services or those
acquired from a third parties but not from Purchaser.




2.

Definitions. The following terms shall have the meanings set forth below:






2.1



Affiliate shall mean any entity that is a holding company of a Party, a
subsidiary of a Party or a subsidiary of a holding company of a Party, an entity
in which any of the above has a controlling interest, an entity which has a
controlling interest in any of the above, or an entity under common control of a
Party.




2.2



a.   "Conversation Time", shall have the meaning specified in Article 1.2.2 of
ITU Recommendation 0.150, that is: the interval that elapses between (a) the
moment when the reply condition (answer signal in the backward direction) is
detected at the point where the recording of the call duration takes place, and
(b) the moment when the clear forward condition (clear forward signal) is
detected at the same point.




b.  "Conversation Minutes", are calculated as follows for each terminating
country: an arithmetic total of seconds of Conversation Time for all calls to
that country during a given settlement month is computed, and that total is then
converted from seconds to minutes, rounding up any remaining fractional minute
to the next whole minute.




2.3

IDDD Traffic shall mean international direct dial voice, fax or data
communications provided under this Agreement.


3.         Term. Unless terminated earlier pursuant to section 5 below, this
Agreement shall be in effect and the Parties' obligations shall commence on
1/1/06 ("Effective Date") and shall continue for an indefinite period until
terminated pursuant to Clause 5.




4.

Meet Point. The meet point with Provider's telecommunications equipment shall be
Purchaser's switch located at [to be determined by the Parties]. The Parties may
at any time change the meet point by mutual agreement.




5.

Termination.




5.1

Either Party may terminate this Agreement at any time (and without cause) by
giving the other thirty (30) days written notice to that effect.




5.2

Either Party may terminate this Agreement, effective immediately, by giving the
other Party written notice of termination upon such Party's default in its
performance or breach of its obligations under this Agreement (other than the
timely payment of amounts owed by the Purchaser under this Agreement).




5.3

The respective obligations of the Parties, which by their nature would continue
beyond the termination of this Agreement, shall survive the termination or
expiration of this Agreement, including but not limited to provisions relating
to confidentiality of information and dispute resolution.




6.

Invoice.




6.1

Provider shall deliver to Purchaser an invoice every fifteen days setting forth
charges for the previous fifteen-day period. An invoice shall include, but shall
not be limited to, the following information:




•  Traffic Month (Calendar period in which the traffic was sent.)

•  Rate Period (The period in which the rate was effective.)

    Examples include

-

“Effective 1/1/2005 through 1/31/2005” or,

-

“Effective 1/1/2005 through 1/10/2005 and 1/11/2005 through 1/21/2005

and 1/22/2005 through 1/31/2005”

•  Destination Country

•  Number of Calls

•  Number of Conversation Minutes

•  Rate per Conversation Minute per Destination Country

•  Total Amount of Charges




Charges shall be calculated based on network Conversation Minutes. For billing
purposes the Parties agree that the duration of each call during a billing
period shall be measured based on the actual seconds of billable Conversation
Time. An arithmetic total of seconds for all calls during a particular service
month shall then be computed. The sum of said addition shall be converted from
seconds to minutes rounding up the last second to the next whole minute. There
shall be a minimum billing period for an initial period of 1-second and
additional incremental charges in 1-second increments thereafter, except for
Mexico, which will be billed at an initial period of 60 second with additional
incremental charges in 60 second increments. Provider shall provide an invoice
to Purchaser as soon as practicable after the close of the service period to
which the invoice relate but in no event later than sixty (60) days after the
close of the month in which the Services were provided, unless otherwise agreed
to by the Parties.




6.2

Parties hereby specifically agree that the Parties may, in their sole
discretion, net against and/or set-off amounts payable by the other Party or a
Party affiliate to the other Party or any of their affiliates against any unpaid
billed balances for any services. This provision applies to both amounts
presently due and amounts that will become due in the current billing period.
Payment of the net amount due to the other Party will be made within twenty-one
(21) days from the date that the invoice was received by the respective Party
(the "Due Date").




6.3

In the event that Purchaser disputes Provider's computation of the charges or
amounts due and owing, Purchaser shall nevertheless pay all the charges, which
are not in dispute. There shall be no late charges or interest imposed by
Provider on the disputed amounts. Any request for billing adjustments shall be
made within sixty (60) days of the invoice date. The Parties shall compare the
data from their respective switch registers and shall in good faith attempt to
resolve any data discrepancies. Any amounts, which are determined to be billed
in error will be credited against the next billing period s invoice or refunded
to Purchaser at Purchaser's option. Disputed amounts shall be resolved by
escalation to the next management level within the respective Party
organizations.




7.

Prices. Provider shall charge Purchaser for the Services provided hereunder the
rates as specified in Exhibit A. The prices set forth in Exhibit A are expressed
in US Dollars. Provider will not assess Purchaser (or Purchaser's customer) any
rate, charge, fee, tax, or surcharge in connection with any Services provided
hereunder, except those specifically agreed to herein Provider agrees to follow
the procedures set forth in Exhibit A in order to incorporate its prices and to
effect any price changes. Prices are firm and any price changes will be subject
to the notice provisions in Exhibit A.




8.

Quality Standards. Purchaser reserves the right to terminate a route at any time
if in its sole discretion it fails to meet the desired quality. Provided
however, no warranty, express or implied, shall be given to Purchaser other than
as expressly set forth in this Agreement.




9.         Taxes. Upon demand by Provider, Purchaser shall furnish Provider with
a properly executed Certificate of Exemption for all foreign, federal, state,
county and local taxes and fees (if any) and shall be responsible for the
collection of all applicable end-user taxes and fees and the remittance of such
taxes and fees to the relevant governmental authority (if any).

 

10.       Maintenance. Provider represents to Purchaser that Provider presently
is and shall at its expense maintain the transmission system (including
necessary back-up systems) required to furnish the Services provided hereunder.
Provider shall notify Purchaser at least two (2) weeks prior to any planned
service outage required for testing and maintenance purposes, except for
emergency outage situations which Provider will notify Purchaser of and make
every effort to minimize impact, and shall use commercially reasonable efforts
to provide Purchaser with alternative routing.




11.

Limitation of Liability. EACH PARTY'S LIABILITY TO THE OTHER, IF ANY, IS LIMITED
TO DIRECT PROVEN DAMAGES. NEITHER PARTY ITS PARENT, AFFILIATE OR SUBSIDIARY,
SHALL BE LIABLE FOR ANY INDIRECT, INCIDENTAL, RELIANCE, SPECIAL OR CONSEQUENTIAL
DAMAGES (INCLUDING, AMONG OTHER THINGS, LOST PROFITS OR REVENUE) SUSTAINED OR
INCURRED IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT AND PROCESSES
PERFORMED UNDER THIS AGREEMENT. THE LIMITATION OF LIABILITY SET FORTH HEREIN
SHALL APPLY REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT, WARRANTY,
STRICT LIABILITY, TORT (INCLUDING, WITHOUT LIMITATION, NEGLIGENCE OF ANY KIND)
OR OTHERWISE; AND REGARDLESS OF WHETHER A PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES AND WHETHER SUCH DAMAGES WERE FORESEEABLE.




12.

The Parties agree that they have implemented appropriate programs and safeguards
in order to comply with the requirements of the US Foreign Corrupt Practices
Act.




13.

At all times during the term of this Agreement, the Parties represent and
warrant that it has they each have and maintain in full force and effect all
licenses, permits and authorizations from all governmental entities in the U.S.
to the extent the same are required or devisable for the performance of the
respective obligations hereunder.




14.

Indemnification. The Parties shall defend, indemnify and hold one another
harmless from and against all claims, including third party claims, demands,
actions, causes of action, judgments, costs and reasonable attorneys' fees
(arising from or related to any use, purchase or sale of the Service or
otherwise arising under this Agreement.




15.

PROVIDER SPECIFICALLY DISCLAIMS, ANY WARRANTY, WHETHER EXPRESS OR IMPLIED, OR
ARISING FROM USAGE OF TRADE OR STATUTE, AS TO THE DESCRIPTION, QUALITY,
MERCHANTABILITY, COMPLETENESS OR FITNESS FOR ANY PARTICULAR PURPOSE OF THE
SERVICES PROVIDED BY IT OR ANY OTHER SERVICES PROVIDED HEREUNDER OR DESCRIBED
HEREIN.

 

16.

No Agency. Neither Party is authorized to act as an agent for, or legal
representative of, the other Party and neither Party shall have the authority to
assume or create any obligation on behalf of, in the name of, or binding upon
the other Party.

 

17.       Force Majeure. Neither Party shall be liable in any way for delay,
failure in performance, loss or damage due to any of the following: fire,
strike, embargo, explosion, earthquake, volcanic action, flood, war, civil or
military authority, acts of the public enemy or other causes beyond its control.




18.

No Waiver. The failure of either Party to enforce or insist upon compliance with
any of the provisions of this Agreement or the waiver thereof, in any instances,
shall not be construed as a general waiver or relinquishment of any other
provision of this Agreement.




19.

Binding Effect, Non-Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties hereto and their respective, successors and
assigns. Neither Party shall assign this Agreement or any right or interest
under this Agreement nor delegate any work or obligation to be performed under
this Agreement (an "assignment"), without the other Party's prior written
consent. Any attempted assignment in contravention of this provision shall be
void and ineffective. Either Party shall provide written notice to the other
Party of any material change in ownership of such first Party. A change in the
controlling share ownership of a party shall not be considered an assignment.




20.

Amendment. This Agreement may be amended only by an instrument in writing,
executed by both Parties. No modification or amendment hereto shall be effected
by the acknowledgment or acceptance by either party of any purchase order, sales
acknowledgment or other similar form from the other Party.




21.

Merger. This Agreement (including its exhibits) merges and supersedes all prior
agreements, promises, understandings, statements, representations, warranties,
indemnities and covenants regarding the subject matter hereof, whether written
or oral, and constitutes the parties' complete and entire understanding with
respect to the subject matter hereof.




22.

Interpretation. The words and phrases not specifically defined herein shall have
the meaning generally understood in the telecommunications industry. This
Agreement shall be construed in accordance with its fair meaning and not for or
against either party on account of which party drafted this Agreement.




23.

Third Party Beneficiaries/Parties in Interest. This Agreement has been made and
is made solely for the benefit of the Provider and Purchaser, and their
respective successors and permitted assigns. Nothing in this Agreement is
intended to confer any rights/remedies under or by reason of this Agreement on
any third party.




24.

Representation of Authority. Each party represents and warrants to the other
that the execution and delivery of this Agreement and the performance of such
Party's obligations hereunder have been duly authorized and that the Agreement
is a valid and legal agreement binding on such Parties and enforceable in
accordance with its terms.


 

25.       Governing Law. This Agreement shall in all be governed by, construed
and enforced in accordance with the laws of the State of New York excluding its
choice of law rules.




26.

Dispute Resolution.




26.1

Any controversy, dispute, claim arising out of or relating to this Agreement, or
the breach, termination or invalidity thereof, shall be settled by binding
arbitration in New York, New York in accordance with the American Arbitration
Association Rules as presently in force.




26.2

The number of arbitrators shall be three. Each Party shall select one arbitrator
and both Parties shall select third arbitrator. If the Parties cannot agree on
the selection of a third arbitrator, such arbitrator shall be selected by the
American Arbitration Association according to its rules. The arbitrator(s) may
not limit, expand or otherwise modify the terms of this Agreement. The
Arbitrator(s) shall not have the authority to award punitive or other
non-compensatory damages to either Party. The arbitrators shall not have a power
to award any damages in excess of the limits set forth in the Limitation of
Liability section of this Agreement. Any award of the arbitrator shall be in
writing and shall state the detailed reasons for the award. The losing party
shall bear arbitration costs and expenses, including reasonable attorneys' fees
and costs. This is covered in the AAA rules. The arbitrator shall have no power
to order pre-hearing discovery of documents or the taking of depositions, but
may compel attendance of witnesses and the production of documents at the
hearing. The parties, their representatives, other participants and arbitrator
shall hold the existence, content and results of arbitration in confidence. The
language of the arbitration shall be English.




27.

Use of Proprietary Information.

 

27.1

In the event that either Party in negotiation of or in the course of performance
of its obligations to the other under this Agreement, obtains or receives
proprietary information from the other, each agrees to use such information only
for the purpose of complying with its obligations under this Agreement (and in
particular not to use such information for its own marketing purposes) and on
the terms and conditions specified herein. "Proprietary Information" shall mean
this Agreement and all information disclosed orally or in writing by one party
to the other party and which is clearly identified by the disclosing party at
the time of disclosure as proprietary information of the disclosing party. The
obligations of the receiving party set forth in this section shall not apply to
any Proprietary Information:




i.

which is independently developed by the receiving party or its affiliated
company or lawfully received free of restriction from another source having the
right to so furnish such Proprietary Information; or

 

ii.

after it has become generally available to the public without breach of this
Agreement by the receiving party or its affiliated company; or




iii.

which, when furnished to the receiving party, was known to such party or its
affiliated company free of restriction as evidenced by documentation in such
party's possession; or




iv.

which the furnishing Party agrees in writing is free of such restrictions.




27.2

Further, the receiving party may disclose Proprietary Information pursuant to
any judicial or governmental requirement or order or as required by applicable
laws. In such case, the receiving Party shall notify the disclosing party of
such requirement or order and shall use its best efforts to obtain a protective
order to protect such Proprietary Information.




27.3

All information concerning a Party's traffic volume/distribution and the
identity of the customers provided to the other Party or learned about in
connection with this Agreement is hereby acknowledged to be Proprietary
Information regardless of whether or not it is so identified and shall not be
circumvented for a party's own use from the other party.




27.4

No license to a Party, under any trademark, patent, copyright, mask work
protection right or any other intellectual property right, is either granted or
implied by the conveying of Proprietary Information to such party. All
Proprietary Information shall remain the property of the disclosing party and
shall be returned upon written request or upon the receiving party's
determination that it no longer has a need for such Proprietary Information.




28.

Notices. All notices, identifications, formal requests or other formal
communications required or desired to be given in connection with this
Agreement, shall be in writing and shall be deemed to have been duly delivered
when delivered in person, three (3) days after being mailed by registered or
certified post (postage prepaid) or when sent by Telex or facsimile ("FAX") to
the recipient party, unless the parties otherwise agree in writing. Notice shall
be addressed to the following:




To Provider:

FUSION TELECOMMUNICATIONS INTERNATIONAL, INC.

420 Lexington Avenue

Suite 518

New York, New York 10170




To Purchaser:

 

Carolyn Cheney

AT&T

412 Mt. Kemble Ave.

Room 212C

Morristown, NJ 07962










29.       Survival of Obligations. The Parties rights and obligations which by
their nature would continue beyond the termination, cancellation or expiration
of this Agreement, shall survive such termination, cancellation or expiration.




30.

This agreement shall become binding only upon execution by the duly authorized
representative of AT&T and Fusion Telecommunications International, Inc. and,
where applicable, upon submission and/or acceptance of the agreement by
regulatory authorities.




31.

Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the Services. This Agreement supersedes all prior
agreements, proposals, representation, statements, or understandings whether
written or oral concerning the Services or the parties' rights or obligations
relating to the Services. Any prior representations, promises, inducements, or
statements of intent regarding Services that are not embodied in this Agreement
are of no effect.







CConcurred on behalf of AT&T

Approved on behalf of Fusion Telecommunications International, Inc.







By: /s/ CAROLYN CHENEY

By: /s/ JAN SARRO




Name: Carolyn Cheney

Name: Jan Sarro




Title: Director, International Settlements

Executive Vice President

And Cost Management




Date: 4/6/06

Date: 4/3/06










Approved on behalf of AT&T

Approved on behalf of Fusion Telecommunications International, Inc.




By: /s/ ADRIENNE SCOTT

By:




Name: Adrienne Scott

Name:




Title: Vice President, Global Service

Title:

Provider Markets




Date: 4/13/06

Date:








